DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  the claims do not fall within at least one of the four categories of patent eligible subject matter because in the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer-storage memory" covers a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 111083410).
Consider claim 1. Huang et al. teaches a method for performing in-place conversion of a fragmented MP4 (FMP4) file into an MP4 file, comprising: capturing audio and visual data for the FMP4 file; during said capturing, generating an initial moov atom for the FMP4 file, the initial moov atom comprising a header with a moov designation; detecting stoppage of said capturing of the audio and visual data; and incident to said stoppage, converting the FMP4 file into the MP4 file through changing the header of the initial moov atom to an mdat designation.
Consider claim 2. Huang et al. teaches the method of claim 1, further comprising storing the FMP4 file with the mdat designation as the MP4 file (para. 0063 describes storing the FMP4 file with the mdat designation as the MP4 file).
Consider claim 3. Huang et al. teaches the method of claim 1, further comprising: assigning at least one fragment header to a portion of the audio and visual data; and creating a final moov atom for the MP4 file from the initial moov atom and the at least one fragment header (para. 0063 describes assigning at least one fragment header to a portion of the audio and visual data; and creating a final moov atom for the MP4 file from the initial moov atom and the at least one fragment header).
Consider claim 4. Huang et al. teaches the method of claim 3, further comprising changing the at least one fragment header to the mdat designation (para. 0063 describes changing the at least one fragment header to the mdat designation).
Consider claim 5. Huang et al. teaches the method of claim 1, further comprising: creating a final moov atom from the initial moov atom; and attaching the final moov atom to the FMP4 file (paras. 0069 and 0070 describe creating a final moov atom from the initial moov atom; and attaching the final moov atom to the FMP4 file).
Consider claim 6. Huang et al. teaches the method of claim 5, wherein the header of the initial moov atom is changed after the final moov atom is attached to the FMP4 file (paras. 0069 and 0070 describe wherein the header of the initial moov atom is changed after the final moov atom is attached to the FMP4 file).
Consider claim 7. Huang et al. teaches the method of claim 1, wherein conversion of the FMP4 file into the MP4 file is done without having to create or copy data to a new file beyond the FMP4 file (para. 0063 describes wherein conversion of the FMP4 file into the MP4 file is done without having to create or copy data to a new file beyond the FMP4 file).
Consider claim 8. Huang et al. teaches the method of claim 1, further comprising: assigning at least one fragment header to a portion of the audio and visual data; detecting closure of a multimedia application capturing the audio and visual data; storing the FMP4 file with the at least one fragment header; receiving an instruction to open the stored FMP4 file; and incident to opening the FMP4 file, initiating said converting of the FMP4 file into the MP4 file (paras. 0069 and 0070 describe assigning at least one fragment header to a portion of the audio and visual data; detecting closure of a multimedia application capturing the audio and visual data; storing the FMP4 file with the at least one fragment header; receiving an instruction to open the stored FMP4 file; and incident to opening the FMP4 file, initiating said converting of the FMP4 file into the MP4 file).
Consider claim 9. Huang et al. teaches the method of claim 1, further comprising: initiating playback of the MP4 file with the initial moov atom changed to the mdat designation (para. 0063 describes initiating playback of the MP4 file with the initial moov atom changed to the mdat designation).
Consider claim 10. Huang et al. teaches the method of claim 1, wherein the MP4 file comprises the FMP4 file with the header of the initial moov atom changed to the mdat designation (para. 0063 describes wherein the MP4 file comprises the FMP4 file with the header of the initial moov atom changed to the mdat designation).
Consider claim 11. Huang et al. teaches the method of claim 1, wherein said capturing of the audio and visual data comprises recording the audio and visual data.
Consider claim 12. Huang et al. teaches the method of claim 11, wherein the recording is performed in at least one of a videoconferencing application, a teleconferencing application, or a video-sharing application (paras. 0005 and 0006 describe wherein the recording is a video-sharing application).
Consider claim 13. Huang et al. teaches the method of claim 1, wherein the FMP4 file is converted into the MP4 file on a client computing device (paras. 0005 and 0006 describe wherein the FMP4 file is converted into the MP4 file on a client computing device).
Consider claim 14. Huang et al. teaches all claimed limitations as stated above. Huang et al further teaches a memory embodied with a multimedia application configured to convert the FMP4 to the MP4 file and one or more processors programmed to perform said operations (claims 6 and 7).
Claim 15 is rejected using similar reasoning as claims 1 and 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toma et al. (US Pub. No. 2005/0169303) discloses a multiplex scheme conversion apparatus.
Yin (US Pub. No. 2020/0396504) discloses a method and a device for playing a media file while switching resolution in a webpage and a storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484